Citation Nr: 0117527	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for recurrent back 
pain with degenerative joint disease of the lumbar spine, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for organic brain 
syndrome due to trauma with a history of headaches and 
nervousness, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

In a May 2000 statement and in his December 2000 VA Form 9, 
the veteran raised the issue of impotence due to medication 
prescribed for his service-connected organic brain syndrome.  
This matter is referred to the RO for action deemed 
appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran experiences lower back pain on a regular 
basis with moderate limitation of motion and muscle spasms.

3.  The veteran has occupational and social impairment with 
occasional decrease in work efficiency due to depression, 
anxiety, periodic panic attacks, and headaches.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for recurrent back pain with degenerative joint 
disease of the lumbar spine have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5295 (2000).

2.  The criteria for a disability evaluation in excess of 30 
percent for organic brain syndrome due to trauma with a 
history of headaches and nervousness have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.16, 4.125-4.130, Diagnostic 
Code 9403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
these claims and duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claims.  The veteran 
was afforded VA examinations and the RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In fact, it appears that all evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.  The veteran 
was also given the opportunity to appear and testify before 
both a RO Hearing Officer and/or a member of the Board to 
advance any and all arguments in favor of his claims, but he 
declined to do so.

The veteran has argued that his VA examinations, conducted 
in May and June 2000, were inadequate.  The examination 
reports contain the veteran's complaints, clinical findings 
and diagnoses.  The veteran has supplemented the record with 
his reported symptoms and findings overlooked by the 
examiners.  The Board concludes that the evidence as a 
whole, including the examination reports and the veteran's 
written statements, provide a record adequate for appellate 
review.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

I.  Back Disorder

The veteran's recurrent back pain with degenerative joint 
disease of the lumbar spine has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 which sets forth the 
criteria for assigning disability evaluations for lumbosacral 
strain.  Under this Diagnostic Code, a 40 percent evaluation 
is assigned when there is evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
spaces, or some of the above symptoms with abnormal mobility 
on forced motion.  A 20 percent evaluation is assigned when 
there is evidence of lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion.

Diagnostic Code 5292, also found in 38 C.F.R. § 4.71a, was 
considered by the Board in an effort to determine if a higher 
disability evaluation was available for assignment.  This 
Diagnostic Code sets forth the criteria for assigning 
disability evaluations for limitation of motion in the lumbar 
spine.  Specifically, a 40 percent evaluation is assigned 
when there is evidence of severe limitation, a 20 percent 
evaluation is assigned when there is evidence of moderate 
limitation, and a 10 percent evaluation is assigned when 
there is evidence of slight limitation.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See 


Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. § 4.59, which requires consideration of painful 
motion with any form of arthritis, the veteran's reports of 
pain have been considered.

The evidence of record reveals that the veteran presents for 
treatment periodically with complaints of lower back pain and 
muscle spasm.  He has been prescribed pain medication and 
participated in physical therapy.  The veteran has also been 
prescribed a regimen of home exercises, but reports that he 
does not perform said exercises on a regular basis.  The 
veteran works at a sedentary, desk job up to ten hours each 
workday.

X-rays of the lumbar spine performed in December 1999 show 
preserved vertebral body heights and intervertebral joint 
spaces, hypertrophic spurring at the L4 and L5 levels, and 
moderate facet arthrosis at the L5-S1 level.  Magnetic 
resonance imaging performed in March 2000 reveals a small 
central nodular disc bulge at the L4-L5 level and mild 
spurring and degenerative changes of the facet joints at the 
L5-S1 level.  There is no evidence of significant stenosis.  
Upon examination, the veteran has been found to walk with a 
normal gait and to have no tenderness, redness or deformity 
of the lower back.  He has consistently been able to forward 
flex up to thirty degrees, extend to thirty degrees, and 
rotate to the left and right from twenty to thirty degrees.  
The veteran experiences pain with motion and reports not 
being able to sit for extended periods of time or walk for 
more than about ten minutes without experiencing severe low 
back pain.

Given the evidence as outlined above, the Board finds that 
the veteran has moderate limitation of motion in his lumbar 
spine as well as muscle spasms.  The record does not support, 
however, a finding of severe lumbosacral strain as there is 
no evidence of a listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending, 
narrowing or irregularity of the joint space, or abnormal 
mobility 


on forced motion.  Although the veteran has complained that 
his most recent VA examination was not thorough, the Board 
finds the evidence of record sufficient upon which to render 
an informed decision.  The Board specifically notes that the 
veteran's treatment records provide a detailed picture of the 
veteran's back disorder.  And, based thereon, the Board finds 
that the 20 percent disability evaluation assigned under 
Diagnostic 5295 is an appropriate assessment of the veteran's 
impairment due to a back disorder.  A 20 percent disability 
evaluation under Diagnostic Code 5292 would also be 
appropriate.

II.  Organic Brain Syndrome

The veteran's organic brain syndrome due to trauma with a 
history of headaches and nervousness has been evaluated for 
disability purposes under 38 C.F.R. § 4.130, Diagnostic Code 
9304.  This Diagnostic Code requires the use of a general 
rating formula for chronic adjustment disorders found at 
Diagnostic Code 9440.  Using this rating formula, a 30 
percent disability evaluation is assigned when there is 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events); a 50 percent evaluation is assigned when there is 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships; and, a 
70 percent evaluation is assigned when there is evidence of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such 


symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and inability to establish and 
maintain effective relationships.

The evidence of record shows that the veteran has complaints 
of headaches, depression, periods of anxiety, and periodic 
panic attacks.  He has been treated with various medications, 
but participated in no type of psychiatric counseling.  The 
veteran relates having thoughts of suicide, but no plan to 
follow through with his thoughts.  He is married and has a 
full-time job as a clinical social worker.  Although he 
reports having missed work due to headaches and to having 
panic attacks when confronted by his superiors, there is no 
evidence of his being unable to maintain an employment 
relationship.

The veteran underwent VA examination in May 2000 and related 
having periodic headaches and difficulty concentrating.  As a 
result, he stated that he had developed memory problems.  The 
veteran also related having feelings of guilt and shame and 
out of body experiences several times per week.  Upon 
examination, the veteran was oriented with a flat affect.  
There was no evidence of a thought disorder nor of delusions 
or hallucinations; the veteran was not psychotic.  
Concentration and attention span appeared to be within normal 
limits.  Although the veteran was noted to speak in a flat, 
monotone voice, his speech and language were considered to be 
within normal limits.  The examiner assigned an Axis I 
diagnosis of mild depression not otherwise specified and 
opined that the veteran had a Global Assessment of 
Functioning score of seventy-five.

Given the evidence as outlined above, including the veteran's 
complaints of difficulty working because of his headaches and 
panic attacks, the Board finds that the veteran has 
occupational and social impairment with an occasional 
decrease in 


work efficiency due to a depressed mood, anxiety, periodic 
panic attacks, and mild memory loss.  Thus, the 30 percent 
evaluation assigned under Diagnostic Code 9304 is 
appropriate.

The Board finds that the criteria for a higher disability 
evaluation have not been met as there is no evidence of 
reduced reliability, irregular speech, difficulty 
understanding commands, more than mild memory loss, impaired 
judgment, impaired abstract thinking, or difficulty 
establishing and maintaining relationships. Although the 
veteran contends that his history of being divorced twice is 
evidence of an inability to maintain social relationships, 
the Board does not believe that such a history is enough to 
insinuate that the 50 percent criteria under the general 
rating formula for chronic adjustment disorders have been 
met.  Furthermore, the veteran continues to work on a full-
time basis and there is no suggestion in the record of a 
reduced reliability and productivity in the work setting.

III.  Summary

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The preponderance of the 
evidence is against the claims for increased ratings.  
Accordingly, there is no benefit of the doubt to resolve in 
the veteran's favor.  The veteran has submitted no evidence 
showing that his service-connected impairments have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.




ORDER

The criteria for a disability evaluation in excess of 20 
percent for recurrent back pain with degenerative joint 
disease of the lumbar spine having not been met, this appeal 
is denied.

The criteria for a disability evaluation in excess of 30 
percent for organic brain syndrome due to trauma with a 
history of headaches and nervousness having not been met, 
this appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

